PER CURIAM: *
We review the remedial orders of back pay by the National Labor Relations Board to ensure that the Board was not *335arbitrary in its selection of a formula used to calculate back pay, NLRB v. Charley Toppino & Sons, Inc., 358 F.2d 94, 97 (5th Cir.1966), and that the Board’s award of back pay was not punitive, Florida Steel Corp. v. NLRB, 587 F.2d 735, 746 (5th Cir.1979). In this case, there is no evidence to support a claim that the Board was either arbitrary or punitive. Based on the deferential standard of review we give to the Board’s order of back pay, its order shall be ENFORCED. Respondent’s cross-petition for review is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.